UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1140


JOSE ARMANDO    SANCHEZ;   AMANDA     MARIBEL   ANDINO    SEVILLA;
J.A.S.A.,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2015              Decided:    October 1, 2015


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas K. Ragland, BENACH RAGLAND LLP, Washington, D.C., for
Petitioners.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, John W. Blakeley, Assistant Director, Margaret
Kuehne Taylor, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose     Armando     Sanchez,         his      wife,      Amanda       Maribel       Andino

Sevilla, and their minor son, J.A.S.A., * natives and citizens of

Honduras,     petition     for      review          of   an    order    of    the     Board     of

Immigration      Appeals      (Board)       dismissing          their    appeal       from     the

immigration      judge’s      denial       of    Sanchez’s       requests          for    asylum,

withholding      of    removal,       and       protection       under       the    Convention

Against      Torture.         We    have     thoroughly          reviewed       the       record,

including the transcript of Sanchez’s merits hearing and all

supporting evidence.           We conclude that the record evidence does

not   compel     a    ruling       contrary         to   any    of     the    administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                                 See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly,       we     deny    the         petition      for      review        for   the

reasons stated by the Board.                     In re Sanchez (B.I.A. Jan. 14,

2015).       We dispense with oral argument because the facts and

legal     contentions     are       adequately           presented      in    the    materials

before    this   court     and      argument         would     not   aid     the    decisional

process.

                                                                             PETITION DENIED

      *Sanchez is the primary applicant for asylum and the claims
of his wife and son are derivative of his application.      See 8
U.S.C. § 1158(b)(3) (2012); 8 C.F.R. § 1208.21(a) (2015).



                                                2